KbewiN, J.
On March 13, 1911, the city of Milwaukee passed an ordinance which was amended April 24, 1911, and which ordinance as amended is entitled “An ordinance providing for the licensing and numbering of street cars and fixing the amount of license fee per car.” This ordinance provides, among other things, that no person or company authorized by law to operate a street railway in the city of Milwaukee shall operate or cause to be operated or run upon any street in the city of Milwaukee after April 30, 1911, any street car or other vehicle without a license for each such car or other vehicle. The ordinance also provides for the manner of applying for the license and the issuance. The license fee fixed by the ordinance is $15 for each car per year.
It is insisted by appellant (1) that the court below erred in finding that $15 per car was unreasonable, excessive, and extortionate, and greatly exceeds the expense of issuing the license referred to in the complaint or the reasonable cost of inspection and supervision of the business; (2) that the circuit judge erred in his conclusion of law to the effect that the *387city is without right or authority to impose or collect such license fee; (3) that the court erred in ordering judgment for the plaintiff.
The findings of fact are well supported hy the evidence and the conclusions of law necessarily follow from the facts found.
We hold that this case is ruled by Milwaukee v. Milwaukee E. R. & L. Co. 141 Wis. 458, 133 N. W. 593.
Under the ordinance in question the fee exacted was a revenue measure, therefore the ordinance cannot he upheld.
It seems clear that the authority of cities to tax or license street railways for revenue given hy ch. 313, Laws 1860, and sec. 1862, R. S. 1818, was taken away hy ch. 363, Laws 1895, and ch. 223, Laws 1891. Milwaukee v. Milwaukee E. R. & L. Co., supra.
But it is claimed that the ordinance can he supported under sub. 40, sec. 3, eh. IV, of the Milwaukee charter (p. 66) as a police regulation under the claim that the city has the right to “tax, license, and regulate road vehicles.” While a street railway has many of the features of a “road vehicle” it has many features which are very different. This is obvious from the legislation upon the subject, from which it appears that street railroads were not intended to he classed with road' vehicles as regards licensing and taxation. We hold that a streef car -does not fall within the designation of a “road vehicle” under said charter provision.
Whether under the police power the city still has authority to regulate street railways hy -ordinance we need not consider, because it is clear that the ordinance under consideration was not passed as a regulation but as a revenue measure.
Many other questions are discussed hy the learned counsel for, respondent, but we do not deem it necessary top consider them. We are fully convinced that under former decisions of this court as well as legislation referred to the ordinance is void. Milwaukee v. Milwaukee E. R. & L. Co. *388147 Wis. 458, 133 N. W. 593; Wis. Tel. Co. v. Milwaukee, 126 Wis. 1, 104 N. W. 1009.
It follows tbat the judgment must'be affirmed.
By the Court. — Judgment affirmed.